 1   LAW OFFICES OF KERMITT L. WATERS
     Kermitt L. Waters, Esq., Bar No. 2571
 2   kermitt@kermittwaters.com
 3   James J. Leavitt, Esq., Bar No. 6032
     jim@kermittwaters.com
 4   Michael A. Schneider, Esq., Bar No. 8887
     michael@kermittwaters.com
 5   Autumn L. Waters, Esq., Bar No. 8917
 6   autumn@kermittwaters.com
     704 South Ninth Street
 7   Las Vegas, Nevada 89101
     Telephone:    (702) 733-8877
 8
     Facsimile:    (702) 731-1964
 9
     Attorneys for Defendants
10   Sheahan Landowners
11
                                  UNITED STATES DISTRICT COURT
12                                     DISTRICT OF NEVADA

13   UNITED STATES OF AMERICA,                        Case No. 2:15-cv-01743-MMD-NJK
14
                         Plaintiff,                   STIPULATION REGARDING CERTAIN
15                  v.                                EXHIBITS IN EVIDENCE
16   400 ACRES OF LAND, more or less,
17   situate in Lincoln County, State of Nevada;
     and JESSIE J. COX, et al.,
18
                         Defendants.
19
20          The Parties respectfully submit the following Stipulation Regarding Certain Exhibits In

21   Evidence to clarify the record. The Parties seek to withdraw certain exhibits from evidence which
22
     were previously stipulated admissible by the Parties but which were not used at trial. Additionally,
23
     the parties seek to identify certain exhibits previously stipulated admissible which shall remain in
24
     evidence even though not used at trial.
25
26
27
28
 1                                              RECITALS
 2           WHEREAS, on January 29, 2020, the Parties stipulated to the admissibility of certain
 3   exhibits (ECF No. 582). The Court approved this stipulation on January 30, 2020;
 4           WHEREAS, the trial of this matter concluded on February 18, 2020;
 5           WHEREAS, certain exhibits that were entered into evidence as a result of the Court’s
 6   approval of ECF No. 582 where not used by either party at the trial of this matter;
 7           WHEREAS, the Parties would like to identify those stipulated exhibits which should be
 8   withdrawn and which should remain in evidence; and,
 9           WHEREAS, the Parties respectfully request that the Court so order the below stipulation.
10                                             STIPULATION
11           NOW THEREFORE, the Parties hereby stipulate and agree that the following Plaintiff’s
12   exhibits be withdrawn from evidence: 24, 29, 33, 50, 52, 228, 276, 279, 280, 283, 292, 311, 341,
13   360, 364, 459, 521, 538, 546, 547, 557.
14           NOW THEREFORE, the Parties hereby stipulate and agree that the following Defendants’
15   exhibits be withdrawn from evidence: 7.2a, 7.7d, 7.7e, 7.7f, 7.9a, 7.15a, 26, 66c, 66e, 103, 227.
16           NOW THEREFORE, the Parties hereby stipulate and agree that the following Defendants’
17   exhibits shall remain in evidence: 54, 66, 69c, 73, 87.
18           WHEREFORE, the Parties respectfully request that the Court so order the above
19   stipulation.
20
                                                           IT IS SO ORDERED:
21
22
23   Dated: February 24, 2020                              ___________________________________
                                                           MIRANDA M. DU
24                                                         United States District Judge
25
26
27
28
 1   FOR THE PARTIES:
 2
 3   Dated February 20, 2020
 4                             FOR PLAINTIFF:
 5                             /s/ Eugene N. Hansen
 6                             EUGENE N. HANSEN
                               ANTHONY C. GENTNER
 7                             MARK C. ELMER
                               READE E. WILSON
 8                             Trial Attorneys
 9                             U.S. Department of Justice

10                             Counsel for the United States
11
12                             FOR THE SHEAHAN LANDOWNERS

13
                               /s/ James J. Leavitt
14
                               KERMITT L. WATERS, Bar No. 2571
15                             JAMES J. LEAVITT, Bar No. 6032
                               MICHAEL A. SCHNEIDER, Bar No. 8887
16                             AUTUMN L. WATERS, Bar No. 8917
17                             704 South Ninth Street
                               Las Vegas, Nevada 89101
18                             Telephone: (702) 733-8877
                               Email: jim@kermittwaters.com
19
20                             Counsel for Defendant Sheahan Landowners

21
                               FOR THE TANIS LANDOWNERS
22
23
                               /s/ John R. Funk
24                             MARK H. GUNDERSON, Bar No. 2134
                               JOHN R. FUNK, Bar No. 12372
25                             AUSTIN K. SWEET, Bar No. 11725
26                             3895 Warren Way
                               Reno, Nevada 89509
27                             Telephone: (775) 829-1222
                               Email: jfunk@gundersonlaw.com
28
                               Counsel for Defendant Tanis Landowners
